                      IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF OREGON



DIANE L. GRUBER, et al.,                           Case No. 3:18-cv-1591-JR

              Plaintiffs,

       v.

OREGON STATE BAR, et al.,

            Defendants.
____________________________________

DANIEL Z. CROWE, et al.,                           Case No. 3:18-cv-2139-JR

              Plaintiffs,

       v.

OREGON STATE BAR, et al.,

              Defendants.



                                           ORDER

Michael H. Simon, District Judge.

       On April 1, 2019, United States Magistrate Judge Jolie A. Russo issued a single Findings

and Recommendation in these two related cases. Judge Russo recommended that the Court grant

Defendants’ motions to dismiss in each case.




PAGE 1 – JUDGMENT
       Under the Federal Magistrates Act (“Act”), the Court may “accept, reject, or modify, in

whole or in part, the findings or recommendations made by the magistrate.” 28 U.S.C. §

636(b)(1). If a party files objections to a magistrate judge’s findings and recommendations, “the

court shall make a de novo determination of those portions of the report or specified proposed

findings or recommendations to which objection is made.” Id.; Fed. R. Civ. P. 72(b)(3).

       For those portions of a magistrate judge’s findings and recommendations to which neither

party has objected, the Act does not prescribe any standard of review. See Thomas v. Arn, 474

U.S. 140, 152 (1985) (“There is no indication that Congress, in enacting [the Act], intended to

require a district judge to review a magistrate’s report to which no objections are filed.”); United

States. v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc) (holding that the court

must review de novo magistrate judge’s findings and recommendations if objection is made, “but

not otherwise”). Although in the absence of objections no review is required, the Magistrates Act

“does not preclude further review by the district judge[] sua sponte . . . under a de novo or any

other standard.” Thomas, 474 U.S. at 154. Indeed, the Advisory Committee Notes to Fed. R. Civ.

P. 72(b) recommend that “[w]hen no timely objection is filed,” the Court review the magistrate

judge’s recommendations for “clear error on the face of the record.”

       Neither party objected in Case No. 3:18-cv-01591-JR. In Case No. 3:18-cv-02139-JR,

however, Plaintiffs timely filed an objection. In that objection, Plaintiffs argue that the Oregon

State Bar is not entitled to Eleventh Amendment immunity and that Plaintiffs have stated

cognizable claims for violations of their rights under the First and Fourteenth Amendments. The

Court has reviewed de novo those portions of Judge Russo’s Findings and Recommendation to

which Plaintiffs have objected, as well as Defendants’ response. The Court agrees with Judge

Russo that under the factors set forth in Mitchell v. Los Angeles Cmty. Coll. Dist., 861 F.2d 198




PAGE 2 – JUDGMENT
(9th Cir. 1998), the Oregon State Bar is immune from suit under the Eleventh Amendment. The

Court also agrees with Judge Russo that Plaintiffs have failed to raise any plausible constitutional

violations. The Court therefore ADOPTS those portions of the Findings and Recommendation.

Further, for those portions of Judge Russo’s Findings and Recommendation to which neither

party has objected, this Court follows the recommendation of the Advisory Committee and

reviews those matters for clear error on the face of the record. No such error is apparent.

       The Court adopts Judge Russo’s Findings and Recommendation in Case No. 3:18-cv-

1591-JR (ECF 44) and Case No. 3:18-cv-2139-JR (ECF 29) and grants Defendants’ motions to

dismiss in each case. The Court denies Plaintiffs’ motion for partial summary judgment (ECF

18) in Case No. 3:18-cv- 1591-JR.

       IT IS SO ORDERED.

       DATED this 24th day of May, 2019.

                                                      /s/ Michael H. Simon
                                                      Michael H. Simon
                                                      United States District Judge




PAGE 3 – JUDGMENT
